Case 17-12034      Doc 39     Filed 12/17/20 Entered 12/17/20 17:01:39            Desc Main
                                Document     Page 1 of 6



                THE UNITED STATES BANKRUPTCY COURT
                     NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


 IN RE: Jerome Altman                          )
                                               )   Case No: 17 B 12034
                                               )   Judge:   Barnes
                                               )   Chapter 13
         Debtor                                )

                                  NOTICE OF MOTION

 Served upon the following parties electronically:
 Office of United States Trustee, Dirksen Federal Building, 219 S. Dearborn St., Room
 873, Chicago, IL 60604
 Trustee: Marilyn O. Marshall, 224 S. Michigan, Suite 800, Chicago, IL 60604
 and served upon the following parties via U.S. Mail:
 Debtor: Jerome Altman, 1039 N. Menard, Chicago, IL 60651
 See attached service list.

        PLEASE TAKE NOTICE that on January 7, 2021 at 2:00PM. I will appear before
 the Honorable Judge Barnes or any judge sitting in that judge’s place, and present the
 Motion to Modify Plan, a copy of which is attached.

        This motion will be presented and heard electronically using Zoom for
 Government. No personal appearance in court is necessary or permitted. To appear and
 be heard on the motion, you must do the following:

        To appear by video, use this link: https://www.zoomgov.com/. Then enter the
 meeting ID and password.

       To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-
 646-828-7666. Then enter the meeting ID and password.

         Meeting ID and password. The meeting ID for this hearing is 161 329 5276 and
 the passcode is 433658. The meeting ID and password can also be found on the judge’s
 page on the court’s web site.

        If you object to this motion and want it called on the presentment date above,
 you must file a Notice of Objection no later than (2) business days before that date. If a
 Notice of Objection is timely filed, the motion will be called on the presentment date. If
 no Notice of Objection is timely filed, the court may grant the motion in advance with a
 hearing.

                                               By: /s/ Angelica Harb
                                               Angelica Harb
                                               Law Office of Jason Blust, LLC
Case 17-12034      Doc 39    Filed 12/17/20 Entered 12/17/20 17:01:39           Desc Main
                               Document     Page 2 of 6



                                             211 W. Wacker Dr, Suite 300
                                             Chicago, IL 60606
                                             312-273-5001
                                             Angie.harb@clientfirstbankruptcy.com




                             CERTIFICATE OF SERVICE

        I, Angelica Harb, an attorney, certify that I served a copy of this notice and the
 attached motion on each entity shown on the attached list at the address shown and by the
 method indicated on December 17, 2020, before 6:00PM.
                  Case 17-12034         Doc 39     Filed 12/17/20           Entered 12/17/20 17:01:39     Desc Main
Label Matrix for local noticing                  U.S. Document
                                                      Bankruptcy Court Page 3 of 6             A/r Concepts
0752-1                                           Eastern Division                              18-3 E Dundee Rd
Case 17-12034                                    219 S Dearborn                                Barrington, IL 60010-5275
Northern District of Illinois                    7th Floor
Eastern Division                                 Chicago, IL 60604-1702
Thu Dec 17 16:58:27 CST 2020
American InfoSource                              American InfoSource LP                        Arnold Scott Harris
PO Box 248848                                    TMoible                                       111 W. Jackson Blvd., Ste. 600
Oklahoma City, OK 73124-8848                     POB 248848                                    Chicago, IL 60604-3517
                                                 Oklahoma City, OK 73124-8848


CBCS                                             Cci                                           (p)JPMORGAN CHASE BANK N A
POB 2589                                         Contract Callers I                            BANKRUPTCY MAIL INTAKE TEAM
Columbus, OH 43216-2589                          Augusta, GA 30901                             700 KANSAS LANE FLOOR 01
                                                                                               MONROE LA 71203-4774


City of Chicago Department of Finance            City of Chicago Parking                       Com Ed
c/o Arnold Scott Harris P.C.                     Dept of Revenue                               PO Box 6111
111 W. Jackson Blvd Ste.600                      PO Box 88292                                  Chicago, IL 60609
Chicago, IL 60604-3517                           Chicago, IL 60680-1292


Enhanced Recovery Co L                           Enhancrcvrco                                  IL Dept of Healthcare and Family
8014 Bayberry Rd                                 8014 Bayberry Rd                              Division of Child Support Enforceme
Jacksonville, FL 32256-7412                      Jacksonville, FL 32256-7412                   PO Box 19119
                                                                                               Springfield, IL 62794-9119


IRS                                              (p)ILLINOIS DEPARTMENT OF REVENUE             Illinois Tollway
Special Procedures - Insolvency                  BANKRUPTCY UNIT                               2700 Ogden Ave
PO Box 7346                                      PO BOX 19035                                  Downers Grove, IL 60515-1703
Philadelphia, PA 19101-7346                      SPRINGFIELD IL 62794-9035


Linebarger Goggan Blair & Sampson                Margaret Altman                               Midland Credit Management
POB 06152                                        2022 S. First Avenue                          8875 Aero Drive
Chicago, IL 60606-0152                           Maywood, IL 60153-3303                        San Diego, CA 92123-2255



PEOPLES GAS LIGHT & COKE COMPANY                 Peoples Gas                                   Richard J Daley Center
200 EAST RANDOLPH STREET                         200 East Randolph                             50 W Washington St
CHICAGO, ILLINOIS 60601-6433                     Chicago, IL 60601-6302                        Room 1005
                                                                                               Chicago, IL 60602-1464


(p)SPRINT NEXTEL CORRESPONDENCE                  Stellar Recovery                              T Mobile/T-Mobile USA Inc
ATTN BANKRUPTCY DEPT                             PO Box 1119                                   by American InfoSource LP as agent
PO BOX 7949                                      Charlotte, NC 28201-1119                      4515 N Santa Fe Ave
OVERLAND PARK KS 66207-0949                                                                    Oklahoma City, OK 73118-7901


United Recovery Systems                          Jason Blust                                   Jerome Altman
5800 North Course Dr.                            Law Office of Jason Blust, LLC                1039 N. Menard
Houston, TX 77072-1613                           211 W. Wacker Drive                           Basement
                                                 Ste. 300                                      Chicago, IL 60651-2665
                                                 Chicago, IL 60606-1390
                     Case 17-12034          Doc 39       Filed 12/17/20            Entered 12/17/20 17:01:39           Desc Main
Marilyn O Marshall                                     Patrick  S Layng
                                                            Document           Page 4 of 6
224 South Michigan Ste 800                             Office of the U.S. Trustee, Region 11
Chicago, IL 60604-2503                                 219 S Dearborn St
                                                       Room 873
                                                       Chicago, IL 60604-2027



                     The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                     by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Chase Mtg                                              Illinois Department of Revenue                       (d)Illinois Department of Revenue Bankruptcy
P.o. Box 24696                                         Bankruptcy Section                                   PO Box 19035
Columbus, OH 43224                                     PO Box 64338                                         Springfield, IL 62794-9035
                                                       Chicago, IL 60664


Sprint                                                 End of Label Matrix
Attn Bankruptcy Dept.                                  Mailable recipients    31
PO Box 7949                                            Bypassed recipients     0
Overland Park, KS 66207                                Total                  31
Case 17-12034       Doc 39     Filed 12/17/20 Entered 12/17/20 17:01:39          Desc Main
                                 Document     Page 5 of 6



                IN THE UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


 IN RE: Jerome Altman                          )
                                               )   Case No: 17 B 12034
                                               )   Judge:   Barnes
                                               )   Chapter 13
          Debtor                               )


                              MOTION TO MODIFY PLAN

         Now comes Jerome Altman (hereinafter referred to as “Debtor”), by and through
 his attorneys, and moves this Honorable Court for entry of an Order Modifying Plan,
 pursuant to section 1329 of the bankruptcy code, and in support thereof, respectfully
 represents as follows:


        1.      On April 17, 2017, the Debtor filed a petition for relief under Chapter 13

 of the Bankruptcy Code.

        2.      This Honorable Court confirmed the Debtor’s Chapter 13 plan on June 15,

 2017. The confirmed plan called for payments of $280.00 for 48 months, paying

 unsecured creditors 8% on their claims.

        3.      The Debtor fell behind on plan payments because he works as an after

 school teacher, and he had a delayed start returning back to school due to COVID-19.

 Debtor usually returns to work at the start of the school year in September 2020. Due to

 COVID-19, there was no need for him to come in to work. Debtor’s job entails looking

 after kids that are dropped off for care after-school. Due to COVID-19, there were no

 parents leaving their kids to be looked after by the school. Debtor has now returned to

 work as of December 2020. He believes he can continue to make the plan payments if his

 default is deferred to the end of the plan.
Case 17-12034      Doc 39     Filed 12/17/20 Entered 12/17/20 17:01:39           Desc Main
                                Document     Page 6 of 6



        4.      Debtor respectfully requests to defer his current plan payment default to

 the end of the plan.

        WHEREFORE, Debtor prays that this Honorable Court enter an Order for the
 following relief:

             1. Deferring his current plan payment default;
             2. For such other relief as this Court deems proper under the circumstances.




 Respectfully submitted,

 _____/s/ Angelica Harb
 Angelica Harb
 Law Office of Jason Blust, LLC
 211 W. Wacker Dr., Ste. 300
 Chicago, IL 60606
 312-273-5001
 Angie.harb@clientfirstbankruptcy.com
